Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 11/02/2020.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 12 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gorodetski et al. (US Pub. 2016/0217792 A1).
Regarding Claims 1 and 9, Gorodetski teaches a method of performing diarization on a sound recording (see Fig.1 and paragraph [0034]), the method comprising:
receiving a sound recording (see Fig.1 (102), Fig.4 (402), paragraph [0036] and paragraph [0067]);
breaking the sound recording into a plurality of chunks (see Fig.4 (404), paragraph [0038] and paragraph [0068], separating audio data into frames);
performing a first diarization on the plurality of chunks (see Fig.1 (110) and paragraph [0038])), wherein the performing includes breaking each of the plurality of chunks into a plurality of segments (see paragraphs [0038-0040]), for each of the plurality of segments generating statistical speaker information descriptive of the sound characteristics in that segment (see paragraph [0040]), and clustering, within each chunk of the plurality of chunks, segments having similar statistical speaker information to generate within each chunk of the plurality of chunks groups of segments grouped according to the similar statistical speaker information (see Fig.2 (212) and paragraphs [0039-0041], clustering segments into speakers);
and performing a second diarization by clustering between the plurality of chunks, the groups of segments according to grouped similar statistical speaker information, the grouped similar statistical speaker information being characteristics of speech of each group for the groups of segments (see Fig.1 (114,116) and paragraphs [0043-0045], groups of segments for customer and agent).
Regarding Claims 4 and 12, Gorodetski further teaches wherein the speaker identification information is an I-vector (see paragraph [0008] and paragraph [0063]).
Regarding Claims 5 and 13, Gorodetski further teaches wherein the second diarization includes giving each of a plurality of speakers for each of the plurality of diarized chunks a unique identifier (see Fig.1 (108) and paragraph [0046], metadata to tag each speaker as a customer or agent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetski et al. (US Pub. 2016/0217792 A1) in view of Garrod et al. (US Patent 11,138,334 B1).
Regarding Claims 2 and 10, Gorodetski teaches the method of Claim 1 but fails to teach transcoding the sound recording according to a known codec.
Garrod, however, teaches transcoding an audio recording to a predefined audio format for processing (see Col.5, Line 15-20).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the Gorodetski’s method the step for transcoding the sound recording according to a known codec. The motivation would be to convert the audio recording into a predefined format for processing.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetski et al. (US Pub. 2016/0217792 A1) in view of Zimmerman (US Pub. 2011/0302489 A1).
Regarding Claims 3 and 11, Gorodetski teaches creating a sound recording transcript from the sound recording (see Fig.1 (106) and paragraph [0036]), but fails to teach sending the sound recording transcript to a post process module and applying punctuation and casing to the sound recording transcript.
Zimmerman, however, teaches obtaining transcript document and editing the document with the punctuations and casings (see Fig.5 (206,208), paragraph [0056] and paragraph [0082]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the Gorodetski’s method the steps for sending the sound recording transcript to a post process module and applying punctuation and casing to the sound recording transcript. The motivation would be to edit the transcript with proper punctuations and casing.
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetski et al. (US Pub. 2016/0217792 A1) in view of Martinez Gonzalez et al. (US Patent 11,056,118 B2).
Regarding Claims 6 and 14, Gorodetski teaches the method of Claim 1 but fails to teach wherein the second diarization includes, for associated segments of the plurality of segments for each unique identifier, averaging the speaker identification information of the associated segments to yield averaged speaker identification information.
Martinez Gonzalez, however, teaches averaging the I-vectors of associated segments of an audio recording to yield an averaged speaker identification information (see Col.11, Line 1-34).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the Gorodetski’s method the step for averaging the speaker identification information of the associated segments to yield an averaged speaker identification information. The motivation would be to use an average identification score to assign identified segments of the audio recording to a particular speaker.
Regarding Claims 7 and 15, the rationale provided for the rejection of Claim 6 is incorporated herein.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorodetski et al. (US Pub. 2016/0217792 A1) in view of Howland et al. (US Patent 11,410,175 B1).
Regarding Claims 8 and 16, Gorodetski teaches creating a final transcript from the sound recording transcript and outputting the transcript (see Fig.1 (122) and paragraph [0047]), but fails to teach outputting the transcript in a fixed and tangible format.
Howland, however, teaches storing a transcript file in memory (see Col.5, Line 27-32).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the Gorodetski’s method the step for outputting the final transcript in a fixed and tangible format. The motivation would be to store the final transcript in a memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672